Citation Nr: 1029762	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for blindness of the left eye, diagnosed as 
acute angle glaucoma, claimed to have been aggravated by 
treatment received at the Cheyenne VA Medical Center (VAMC), in 
January 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training  from November 
1952 to March 1953, and then served on active duty from March 
1953 to October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2007 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2009 videoconference 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  The claim was subsequently 
remanded for additional development by the Board in a March 2009 
decision.  The development requested has been completed, as 
discussed below, and the claim is now ready for final appellate 
review.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has additional disability 
which was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in rendering treatment in 2005, that there was an 
absence of informed consent for such treatment, that there was an 
occurrence of an event not reasonably foreseeable, or that VA 
treatment caused or aggravated the Veteran's disability beyond 
its natural progression.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for aggravation of blindness of the left 
eye, diagnosed as acute angle glaucoma, claimed to have resulted 
from VA treatment in 2005, have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.154, 3.358, 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In November 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.  In addition, the letter 
described how VA determines disability ratings and effective 
dates.  

The Board finds that the contents of the November 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the June 2007 rating decision, April 2008 SOC, and May 
2010 SSOC explained the basis for the RO's action, and the SOC 
and SSOC provided him with additional 60-day periods to submit 
more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
medical treatment records from the Cheyenne VAMC for review in 
this claim.  

As mentioned above, in a March 2009 decision, the Board remanded 
the appeal for further development.  Specifically, the Board 
directed that the records from the Veteran's January 2005 
hospitalization should be obtained, and that a VA examination was 
needed to obtain a medical opinion regarding whether the 
Veteran's left eye disorder was worsened by treatment provided at 
the VAMC.   

Following the Board's remand, the complete hospitalization 
records were associated with the claims file, and a VA claims 
file review was conducted in July 2009 which included an opinion 
regarding whether the Veteran's left eye disorder was worsened by 
care received at the VAMC.  Thus, it appears that all development 
requested by this Board in its March 2009 remand has been 
completed to the extent possible, and no additional development 
is required.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Compensation under Section 1151

A.  Applicable Law

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009), if VA hospitalization or medical or surgical treatment 
results in additional disability which is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, disability compensation may be awarded for a 
"qualifying additional disability" in the same manner as if the 
additional disability were service connected.  See 38 C.F.R. §§ 
3.358(a), 3.800(a) (2009).

If additional disability is present, two principal criteria apply 
in determining whether it is compensable within the ambit of 38 
U.S.C.A. § 1151.  First, the additional disability may qualify 
for compensation if the disability is not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
provided under the laws administered by VA.  Second, in order to 
constitute a qualifying additional disability, the proximate 
cause of the additional disability must have been (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or (2) 
an event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  38 
C.F.R. § 3.361(a) (2009).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence must 
show that the treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an additional 
disability or died does not establish cause.  Disability that is 
due to the continuance or natural progress of the disease is not 
due to VA treatment unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused a veteran's 
additional disability, it must be shown that the medical 
treatment caused the additional disability, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or that VA furnished the medical 
treatment without the veteran's informed consent.  Whether the 
proximate cause of a veteran's additional disability or death was 
an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there 
was informed consent, VA will consider whether the health care 
provider substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable for 
the necessary consequences of VA treatment properly administered 
with the express or implied consent of the veteran or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to result 
from the treatment provided.  Consequences otherwise certain or 
intended to result from treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that treatment 
would, in fact, be administered.  38 C.F.R. § 3.358(c)(3).

The Board notes for information and clarification that, for a 
period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 (2006) 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or examination).  
However, as noted above, the current version of 38 U.S.C.A. § 
1151 requires that, for claims filed on or after October 1, 1997, 
the claimed additional disability must have been "caused by" VA 
hospital care, medical or surgical treatment, or examination, and 
further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability be an event 
which was not reasonably foreseeable.  See Pub. L. No. 104-204, 
§§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 
(Dec. 31, 1997).

In this case, the Veteran filed his claim seeking benefits under 
38 U.S.C.A. § 1151 in September 2006.  Therefore, under the 
applicable statute and regulation, this claim must be adjudicated 
under the current version of section 1151.  That is, even if 
there is an additional disability which resulted from VA care, 
the legal standard precludes compensation if the evidence does 
not establish that there was negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran in this case contends that his pre-existing left eye 
blindness, diagnosed as acute angle glaucoma, was made worse by 
treatment received at the Cheyenne VAMC in January 2005.  
Specifically, at the February 2009 videoconference hearing, the 
Veteran testified that his treatment providers at the VAMC were 
not timely in providing adequate care for his left eye, and 
consequently, he was not correctly diagnosed and treated until 
nearly 24 hours after his initial complaints.  Therefore, he 
contends that his left eye disorder is worse than it could have 
been had he received prompt treatment. 

Records from the Cheyenne VAMC show that he was admitted to the 
Intensive Care Unit due to an exacerbation of his chronic 
obstructive pulmonary disorder (COPD) on January 18, 2005.  While 
he was still in the hospital, on January 20, 2005, the Veteran 
reported fogginess in his left eye.  The following day, he also 
reported a headache.  He was given morphine for the headache.  
The doctor assessed possible macular degeneration or glaucoma, 
and noted that the Veteran would need follow-up care with an 
ophthalmologist if the eye disorder continued.

Later that day, the Veteran reported left eye pain at a level of 
9 out of 10, stating that it felt better closed, and he had a 
sensation of wax paper over his left eye.  The doctor noted the 
Veteran's cornea was hazy, and assessed possible acute angle 
glaucoma.  An ophthalmology consultation was ordered.  

The Veteran saw an ophthalmologist at the Cheyenne Eye Clinic on 
January 21, 2005.  He reported blurry vision in his left eye, and 
headaches for two days.  The ophthalmologist assessed angle 
closure glaucoma and conducted an iridotomy to reduce pressure in 
the eye.  The doctor noted that the Veteran's vision may not 
improve very much, but it would be necessary to wait until his 
corneal edema improved to know for sure.  The doctor also noted 
that the Veteran needed an iridotomy for the right eye, and told 
the Veteran to follow up with Dr. P.D.S. at the VAMC the 
following week.     

Dr. P.D.S. conducted a repeat peripheral iridotomy of the left 
eye on January 25, 2005.  The following day, the Veteran denied 
any eye pain, and stated his vision might be slightly improved.  
He was discharged from the hospital on January 26, 2005, with a 
follow-up appointment with Dr. P.D.S. several days later.  

In July 2009, an ophthalmology consultant reviewed the Veteran's 
claims file, including his VAMC hospitalization records, to 
render an opinion as to whether the Veteran's glaucoma was 
worsened as result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VAMC during his hospitalization in January 2005.  The 
doctor noted the procedures performed as described above, as well 
as a subsequent iridotomy performed in February 2005, and a 
trabeculectomy performed in March 2005.  Those repeat procedures 
had been performed because the intraocular pressure continued to 
rise.  An April 2006 treatment note indicated that the Veteran's 
vision in the left eye was 20/200, which is the same as it was in 
January 2005.  Based on his review of the records, the doctor 
opined that the Veteran was seen at the Cheyenne Eye Clinic 
quickly, and that the laser iridotomy, as well as the repeat 
iridotomy, were appropriate procedures.  In addition, the doctor 
noted that the closing off of the iridotomy does happen from time 
to time, and there can be a variety of reasons for it, even if 
the procedure is performed properly the first time.  The doctor 
noted that the VAMC physicians had monitored the Veteran closely, 
and noticed and treated the Veteran's problem in an appropriate 
and timely fashion.  Further, the doctor noted that Dr. P.D.S. 
had noted a history of blunt force trauma to the eye as a child, 
and thus prescribed glaucoma drops, which is appropriate 
treatment in light of the additional open angle component. 

The ophthalmology consultant reviewer further noted that, 
although there were no records of treatment between 1972 and 
2005, the fact that additional drops were needed to lower the 
intraocular pressure suggested that the anatomy of the outflow 
channels was not completely normal and that the Veteran had 
experienced problems sometime before, and perhaps never saw an 
ophthalmologist to have those problems diagnosed.  The reviewer 
further noted that the fact that vision in the right eye was also 
reduced suggested that the vision in the left eye was not normal 
prior to the hospitalization in January 2005.  The doctor 
concluded that the VAMC providers saw the Veteran in a timely 
fashion, performed appropriate procedures, and followed him in an 
appropriate manner, and tha therefore  the Veteran's subsequent 
loss of vision was not caused by inappropriate care during the 
January 2005 hospitalization.  

Based on the foregoing, the Board finds the most competent and 
probative evidence of record preponderates against a finding that 
the Veteran's residual disability is proximately due to any 
untimely or lack of treatment he received at a VA facility in 
January 2005.  The weight of the evidence of record supports the 
Board's findings herein that the VA treatments received by the 
Veteran were consistently appropriate and therapeutic, and did 
not result in any increased or additional disability. 

In addition, the Board does not find competent evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA care 
providers; an absence of informed consent; the occurrence of an 
event not reasonably foreseeable; or causation or aggravation of 
disease or disability beyond natural progress due to any VA 
treatment or hospitalization, for the Veteran's disability 
claimed herein under the provisions of 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361.  Rather, the evidence preponderates against any 
of these findings.

There is no competent medical evidence that the Veteran's angle 
glaucoma was caused or aggravated by treatment  received at the 
VAMC in January 2005.  He was admitted for treatment of COPD, and 
began experiencing eye pain during his hospitalization.  
Moreover, there is no contention that the eye pain resulted from 
any treatment rendered at the VAMC.  

In addition, there are no medical opinions of record which 
indicate that the Veteran's current residual disorder is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in providing 
treatment in 2005, nor is there any evidence or contention that 
the 2005 treatment by VA involved any unforeseen event, or that 
it was nonconsensual.  As the July 2009 VA reviewer noted, the 
VAMC treatment providers responded in a timely and appropriate 
manner, and provided the Veteran with appropriate care.  
Moreover, the reviewer stated that the closing off of an 
iridotomy sometimes occurs for a variety of reasons, even if the 
initial iridotomy is performed correctly.  Thus, the fact that 
the Veteran underwent several procedures to address his glaucoma 
is not reflective of negligence or lack of care.  Indeed, the 
July 2009 medical reviewer noted that the procedures performed by 
the VAMC providers were done appropriately and with proper care.    

As a result, without competent medical evidence of record 
establishing that the Veteran's residual disability of the left 
eye is proximately due to negligent treatment by a VA medical 
facility in 2005, the Veteran's claim must be denied.  See 38 
C.F.R. § 3.358(c)(1) (2009).

In summary, and for the reasons and bases set forth above, the 
Board finds that the preponderance of the competent and probative 
evidence is against the Veteran's claim, the benefit-of-the-doubt 
doctrine is not for application, and he is not entitled to 
compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for blindness of the left eye, diagnosed as 
acute angle glaucoma, claimed to have been aggravated by 
treatment received at the Cheyenne VA Medical Center in January 
2005, is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


